MERRITT, Chief Judge,
dissenting.
The government apparently did not have sufficient evidence to prosecute the owner of the airplane criminally, so it decided to seize the airplane through summary forfeiture proceedings. After giving the government an opportunity to amend its complaint to allege the legal basis for the forfeiture “with particularity,” as required by Rule E(2)(a), Judge Avern Cohn dismissed the complaint as too indefinite to meet the test. The government lost the case. It did not appeal the case, and that judgment is final. Thus the government must now concede, as the law of the case, that its complaint does not justify the attempted seizure of the twin engine airplane. The only question under the Equal Access to Justice Act is whether there was “substantial” justification for the government’s position. It would seem to me that on this question — in *445a case in which it roust be conceded that the government’s action is unjustified — we should give substantial deference to the findings of the District Court. That is the position the Supreme Court took in a recent Equal Access to Justice Act case, Pierce v. Underwood, 487 U.S. 552, 563, 108 S.Ct. 2541, 2549, 101 L.Ed.2d 490 (1988): “[SJound administration counsels deferential review of a district court’s decision regarding attorney’s fees under the EAJA.”
I do not think we have to give Judge Cohn very much deference in this case to uphold his findings and conclusions. I agree with Judge Cohn that the government should not be able to confiscate a citizen’s property summarily — whether a home, a car or an airplane — on the vague and indefinite allegations of the complaint in this case. If it can do so, every citizen’s property is in peril, not just alleged drug dealers. We should not allow the war on drugs to continue to water down all rules of procedure.
The key allegations of the complaint are in the passive voice. “Information was received,” the government says. The “investigation established,” it repeats. The source of the information is not stated. How and from whom the investigation “established” the fact that the plane was a drug plane is left unstated. Nothing is recited about the reliability of the information, where it came from, how many levels of hearsay are involved, or the thoroughness of the investigation. No specific person is alleged to have seen, heard, smelled or touched anything that would make this a drug plane.
The government’s use of language here is the same linguistic double talk used by the police as they ensnared the hapless Joseph K. in Kafka’s The Trial. How is either Joseph K. or the owner of property to reply when the case against him is based on unknown sources, unidentified people and an undescribed investigation?
The District Court’s judgment in this case is correct, and I, therefore, dissent from the views stated by my colleagues in this appeal.